Title: To James Madison from John Murray Forbes, 18 March 1808
From: Forbes, John Murray
To: Madison, James



Hamburg 18th March 1808.

I have had the honor to address Your Excellency by various opportunities under the several dates of 13th. & 24th. Novr. 4th. & 5th. Decr. and 14th. Janry.  The first mentioned letter contained much at length the particulars of the vexations applied about that time to our commerce by the French Customhouse Officers, or Douaniers, here.  On the first occupation of this City, by the French troops, the Emperor, being with the Army, and occupied with vastly more important objects, his Agents here and particularly the Minister and Consul, felt themselves perfectly Masters to construe and apply the Imperial Decrees to this City in the manner which would best promote their personal ends.
The avidity of Commerce with all, and the absolute necessity of it to many of the Merchants here made them easy victims to the rapacity of their new law-givers.  To have made any precise and intelligible difference between neutral and enemy’s trade would by no means have answered the end proposed, inasmuch as only the few merchants in connection with neutral countries would have gained and the immense body of those who dealt with England would have very unwillingly submitted to the exactions of their new Masters and some would have denounced these abuses to the Emperor and brought down heavy punishment on their authors.  All commerce was therefore considered as cloathed in Sin and only to be purified by the joint Certificate of the Consul and Minister.  With this document the contents of almost weekly Convoys from England and Scotland were freely imported here.  The Director of the Douanes arrived here on the 22nd. of Janry. 1807 and announced his arrival by a Visit to one of the Syndics of the City.  It was understood that he came to prevent the importation of English goods; nothing, however, was published either by him or the City.  His authority was Scoffed at by the Minister and business went on as usual, because Mr. Eudel corresponded only with the Director General at Paris, and Mr. Bourienne corresponded directly with Mr. Talleyrand who was with the Emperor in Poland.
I have daily demanded some precise, official communication on the general Subject of foreign trade, but could never obtain anything but verbal defiance of all my representations.  On one occasion I threatened to complain directly to the Emperor.  I was told in reply that the Emperor was too much occupied to attend to any remonstrances on such Subjects.  In the mean time I wrote to many of my commercial friends in the U. S. recommending in case of sending goods to this quarter, to send with them the french Consul’s Certificate of Origin; although I wished for a well armed case to try the question, I could not officially intimate this as it had not been intimated to me and there existed a general contempt for all documents except the Certificate of the Minister as before mentioned.  During this time, Mr. Eudel a zealous Servant of the Government, sent here to execute the laws, was held in contempt by all.  His mind, agitated by disappointment, meditated only the means of triumphing over his rivals.  His reports, perhaps somewhat exaggerated, were reserved by the Director General for the Emperor’s return to Paris.  The abuses practised here, were then presented in striking colours to the Emperor who had then no Enemy but England and Commerce which he considered as her Emblem.  The Director of the Douane here had a compleat triumph; the first evidence of it was the Decree of 6th. August.  After this, as the only means of making peace with his Master, the Minister also entered the field against commerce, and the subsequent vexations here have been either dictated by Mr. Eudel or suggested by Mr. Bourienne.  The proof that the occurrences here have had very great influence on the general measures of the Emperor is that these measures have been strictly and literally executed only in this City.  I fear that this recapitulation will be found tedious and misplaced yet I feel that it may be necessary to give a correct view of the general Subject and vindicate to Government my conduct which has, Step by Step, been honored with the approbation of our Minister at Paris.  In the face of the Imperial Decree of 6th. August came two Vessels the one proved and the other Suspected to have loaded in London.  The Two friends of Charleston arrived when I was at Tonningen, but on avowing that she had been captured and detained in England and providing a good Certificate of Origin she was suffered to proceed to Gluckstadt and unload there.  The Ship has since, on her Passage out, been seized and is now detained here under a general Embargo.  The case of the Lucy Captn. Inglee, I reported up to 13th. November.  The fact of her having been loaded in England and the falsity of the Sea-Letter have been Since admitted by the Captain.  Your Excellency will recollect that I thought it necessary for the general good of the trade to arrest Captn. Inglee; This measure was fully approved by Genl. Armstrong, and even recommended in a letter which crossed on the road my first report of the case.  The effect intended to be given by this measure was given by the report of the Director of the Douanes to his Chief at Paris  Shortly after appeared an Imperial Decree made subsequent to Captn. Inglee’s offence, imposing a new fine on persons making false declarations, and on this decree Mr. Eudel arrested Captn. Inglee already my Prisoner.  By the laws of this City a Foreigner can only be arrested with Consent of the Public Agent of his Government and once arrested in the name of his Government no other authority can interfere.  A case well known to all Europe in which this principle was inflexibly adhered to, was the case of Napper Tandy, an Irishman, a General in the Service of France, arrested here in 1800. by the British Minister; at that time, all the influence of France could not procure his liberation.  Circumstances are now much changed, and although the Senators individually admitted that I was right in Captn. Inglee’s case, yet collectively, they refused my Protest against Mr. Eudel’s subsequent arrestation.  I therefore wrote Mr. Eudel that as his arrest was a retroactive and unconstitutional application of the French laws and as my arrest of a fellow Citizen was by no means for any violation of Foreign laws, I relinquished all further proceedings and felt bound to resist his arrest of Captn. Inglee by suitable representations to the American Minister at Paris.  These representations were made; Capt. Inglee remained in confinement Six Weeks and was then released.  In this Case I should not omit to state that Mr. Eudel has orally intimated but never in any of his official Correspondence, that I had rendered the Government answerable for a considerable deficiency in the Cargo of the Lucy by the arrest of the Captain.  This ridiculous pretension, I incidentally combated by Stating and proving by the joint testimony of all the Crew that Capt. Inglee never slept on board after his Ship was seized, that the Cargo was delivered under the inspection of French Douaniers, and by the more important fact, proved by their own notarial acts, that my arrest of Captain Inglee was three days after the confiscation of his Ship and Cargo had been Signified to him and to the Mate, and Crew; and that he was arrested in his habitual lodging on Shore and not on board his Ship.  On this point, should it ever be discussed, I feel confident of my victory.
I have provoked a Correspondence with the Senate on the Subject of the general measures connected with foreign trade, intimating that I held them responsible for the seizures made here in consequence of their not having signified to me the necessity of a Certificate of Origin.  Their different replies, herewith inclosed, prove that until 6th. August the Certificate of Origin was never considered as essential.  This Decree (6th. August) and all the subsequent decrees have been published and it is only through the Public Papers that I have had knowledge of them.
In the meantime, the Emperor has reserved to himself the decision of all American Causes, and Mr. von Hollen the person principally interested has received and transmitted to Paris the necessary Certificates of Origin for the Cargoes of the Ships Eleonora, Julius Henry and Juniata, and indulges the hope, that he shall shortly obtain their liberation.  I have also been forced to renew the discussion of an abuse on which I had occasion in 1804, to make a report to Your Excellency.  I mean the granting of Passports by the Chancery to Foreigners as Americans.  The former case was that of Joshua Jepson Oddy, who also had the Passport of Mr. Pitcairn, my Predecessor; the Senate in that case (as already reported) insisted on their right and have since continued the practice.  Lately a  John Welles, an Englishman, was arrested at Tonningen with one of these Passports.  I renewed my representations, and have, with much difficulty obtained that this abuse shall be discontinued, only during the present War; I have also within a few days retained a Passport presented to me by a Mr. Joseph Marshall, calling himself a native of the City of NewYork.  The Passport was a genuine one given by Mr. Lyman in London, but the various contradictions of the bearer and his striking ignorance of all the localities of NewYork decided my opinion that he had obtained the Passport by fraud or Surprise, and I felt myself bound to stop the progress of the imposture.  As Mr. Wichelhausen at Bremen had legalized this Passport, I wrote to him on the Case.  He replied that he had felt similar suspicions, but did not dare to stop the Passport.  It often occurs that the fear of doing wrong prevents one from doing right.  I shall always follow my own feeble judgement, and hope that my zeal will apologize for my many errors.  As I have already reported, our Ships are detained here by an Order of the Emperor.  Having seen this Order and being convinced that it was only intended for such as have touched in England, I have desired Genl. Armstrong to make representations against its indiscriminate application to all Ships.  He gives me the hope that, if he can not do it away entirely he may perhaps procure permission for one Ship to go from here to take home our destitute Seamen.
I have been for some time engaged in reclaiming some Goods, for American Account, seized in Holstein after the breaking out of the War between Denmark and England, and was on the point of obtaining their liberation, when the entry of the French Troops into Holstein about ten days ago and the death of the King on the 13th. Instant have arrested all judicial proceedings.  Frederic the Sixth (for many Years Prince Regent of Denmark) now succeeds to that Crown.  The King’s death alone would operate no Change, but the French Troops have entered Holstein in Order to effect a descent on Sweden.  In the meantime it is said that a rebellion has broken out in Sweden; this wants confirmation, But should conquest or a Revolution produce a new modification of that Kingdom under the influence of France, it is probable that a part of it may be proposed to the King of Denmark in exchange for Holstein & Schleswic, which will be formed into a new Government under France.
Since writing the foregoing I have seen Mr. Eudel, the Director of the French Douanes or Customs, and learn from him that the Emperor has confirmed all seizures made in his (Mr. Eudel’s) Direction up to 1st. January 1808., and has given Orders that all Sugars, Coffee and Cotton, not in a perishing Condition, shall be transported by land to France.  As General Armstrong has received assurances from the French Government that all measures respecting American Goods, should be suspended, I have written Mr. Eudel, protesting against the removal of any Goods, not specifically described in the order for Confiscation, and inviting him to wait further explanations from Paris on this interesting Subject.  I wrote last night Genl. Armstrong, reporting these circumstances and shall continue to do every thing in my power in this unfortunate business.
Inclosed will be found sundry Copies of my correspondence here necessary to elucidate the Subjects of this letter; and subjoined is a list of these Copies.  I have the honor to be, with great Respect; Your Excellency’s most obedient Servant

J: M: Forbes


Copy of a Letter to Praetor Hendroth of Hamb 21 Nov
" to Sindic von Sienen " 23 do.
" of the same " 25 do.
" to the French Minister " 23 do.
" of Sindic von Sienen " 5 Decr.
" to the same " do.
" of the same  " 7 Decr.
" to the same " 15 do.
" to the french Minister 7 do.
" of the Director of Douanes 8 do.
" to the same " 15 do.
" to the President of the College of Commerce " 28 do.
" To Sindic von Sienen " do.
" to the Director of Douanes " 22 do.
" of the same " 26 do.
Lr of Sindic von Sienen 8th. Jan 1808
" to the French Minister  12 do.
" to Sindic von Sienen  15 do.
" of the same -- Febr
" to Genl Armstrong 3d. do.

